 UNION SULPHUR AND OIL CORPORATION19effectuate the policies of the Act to assert jurisdiction in this case.2Accordingly, we shall dismiss the present petitions.OrderIT IS HEREBYORDEREDthat the petitions filed in thecasebe, and theyhereby are, dismissed.8Cf.Dorn'sHouse of Miracles,Inc.,91 NLRB 632;Hollow Tree Lumber Company,91 NLRB 635.UNION SULPHUR AND OIL CORPORATIONandLOCAL No. 407,INTERNA-TIONAL UNION OF OPERATINGENGINEERS,AFL,PETITIONER.CaseNo. 15-RC-560.May 7,1952Supplemental Deeision and Direction of ElectionOn January 31, 1952, the Board issued a Decision and Order 1 inthe above-captioned matter, finding that the unit requested by the Peti-tioner, limited to the Employer's gas and oil operations in southwest-ern Louisiana,was inappropriate, and that the unit shouldalso in-clude the Employer's employees at its operations in southeasternTexas.Although the Petitioner was willing to represent the largerunit found to be appropriate, as its showing of interest was not suffi-cient to justify holding an election in the larger unit, the Board dis-missed the petition.On April 1, 1952, the Petitioner filed a motion for reconsideration,in which it alleged that it now has obtained a sufficient number ofdesignations to entitle it to participate in an election among the Em-ployer's employees in the larger unit.The Board having determined administratively that the Petitioner'sshowing of interest is sufficient under its Rules and Regulations towarrant a direction of election in this proceeding, and having con-sidered the Petitioner's motion for reconsideration and the Employer'sreply thereto, the motion is hereby granted.Upon the entire recordin this case, the Board further finds : 21Union Sulphur and Oil Corporation.97NLRB No. 236.2The issues concerning the unit and the contentions of the parties were fully litigatedat the hearing.The Employer does not contend that,since the hearing, there has beenany change of conditions or circumstances affecting the employees concerned, or that itis in possession of newly discovered evidence not available at the hearing.The Boardhas held that there is no impropriety in making a unit determination upon a motion forreconsideration where the Employer is in no way prejudiced by such action.ForemancbClark,Inc.,98 NLRB 530. Under the circumstances,we believe that it would serve nouseful purpose and would not be in the public interest to require the Petitioner to filea new petition.Cf.The Bureau of National Affairs, Inc.,98 NLRB 87.99 NLRB No. 5. 20DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDAt the hearing.in this case, the parties were agreed as to the generalcomposition of the unit, i. e., that a unit composed of all operating,production, and maintenance employees excluding office clerical em-ployees, professional employees, watchmen, guards, and all supervisorsis appropriate.But the Employer would include and the Petitionerwould exclude the drilling employees, the head rodman, and surveycrews.The Employer would exclude and the Petitioner would in-clude the pushers, subforemen, and rotary drillers.Thedrilling employeeswork in groups in southwestern Louisianaand in southeastern Texas wherever needed. They frequently travelfrom Louisiana to Texas and spend from 3 to 4 months at one place.They share, however, the same benefits and privileges as the otheremployees.They frequently work on thesamejobs with rig builderswhom the Petitioner would include in the unit, and there is some inter-change between the drilling employees and those in the operatingdepartments.We shall include the drilling employees in the unit.'Thehead rodmanhas no engineering or technical training.A highschool education is sufficient for anyone to learn the duties of thisclassification within a week or two.He is hourly rated and his dutiesconsist of handling the rod on running levels and keeping minor fieldnotes which are ha>^ded_to, the instrumentman 4None of the partiesasserts, and the record does not indicate, that he possesses any super-visory authority.Thesurvey crews,like the head rodman, need haveno more training than a high school education.While their actualduties do not appear on the record, it appears that they are merelytemporary employees picked up when needed at the site of the survey.We shall include the head rodman in the unit, but exclude the surveycrews as casual employees.Thepipe connection crew pushers, the workover rig pushers,theroustaboutpushers,therig builders sub foremen,and therotary drill-erseach work with three to five employees, and in the absence of theforemen direct the work of these employees.Each of the pushers,subforemen, and rotary drillers makes effective recommendations asto the hiring and discharging of any of the employees with whom theywork.Upon the entire record, we find that the pipe connection crewpushers, the workover rig pushers, the roustabout pushers, the rigbuilder subforemen, and the rotary drillers are supervisors within themeaningof the Act, and we shall exclude them from the unit.We find that all operating, production, and maintenance employeesemployed at the Employer's southwest Louisiana and southeast Texasgas and oil operations, including field clerks, drilling employees, andthe head rodman, but excluding office clerical, professional, and tech-J. S. AbercrombieCo., 77 NLRB 712.The parties agree that the instrumentman should be excluded from the unit. TECHNICAL PORCELAIN AND CHINAWARE COMPANY21iiical employees,survey crew,watchmen, guards,pipe connectioncrew pushers,workover rig pushers, roustabout pushers, rig builderssubforemen,rotary drillers, and,all other supervisors as defined in theAct, constitute a unit appropriatefor purposesof collective bargain-ing within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Direction of Election.ANTONE PAGLIERO, JOHN PAGLIERO, AND ARTHUR J. PAGLIERO,CO-PARTNERS, D/B/A TECHNICAL PORCELAIN AND CHINAWARE COM-PANYandCHEMICAL WORKERS UNION, LOCAL 266, MINE, MILL ANDSMELTERWORKERS UNION.Case No. 20-CA-566.May 9, 1952Decision and OrderOn November 1, 1951, Trial Examiner Irving Rogosin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudical error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.The Trial Examiner has found, and we agree, that the Respondentfurnished aid and assistance to Local 165, National Brotherhood ofOperative Potters, .AFL, in violation of Section 8 (a) (1) and (2)of the Act.Like the Trial Examiner, we base our finding in thisrespect upon the fact that the Respondent accorded continuing effect,after November 19, 1950, to a contract with Local 165 containingillegal union-security provisions.In the usual case of this sort theBoard, as the Trial Examiner has recommended, orders that therespondent cease giving effect to such a contract, and withhold recog-99 NLRB No, 4.215233-53-3